           Case 2:19-cv-01634-DB Document 2 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RUCHELL CINQUE MAGEE –                           No. 2:19-cv-1634 DB P
         PREFILING ORDER,
12
                          Plaintiff,
13                                                        ORDER
               v.
14
         CAROLYN K. DELANEY, et al.,
15
                          Defendants.
16

17
              Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.
18
     § 1983. (ECF No. 1). His complaint has been lodged but not filed.1 This proceeding was
19
     referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).
20
              For the reasons stated below the court shall preclude plaintiff from filing the instant
21
     complaint on the grounds that: (1) plaintiff has been previously identified as a vexatious litigant,
22
     and (2) plaintiff has failed to provide the prerequisite certification that his vexatious litigant status
23

24
     1
       As discussed, infra, plaintiff has been deemed a vexatious litigant. As a result, pleadings
25   brought by plaintiff are not to be filed. Instead, they are simply to be lodged in order to verify the
26   existence of any prerequisite certification. See generally Franklin v. Murphy, 745 F.2d 1221,
     1232 (9th Cir. 1984), abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319 (1989).
27   Thereafter, presuming in forma pauperis status is granted, such pleadings are also to be reviewed
     by the court for frivolity or maliciousness. See 28 U.S.C. § 1915(e)(2)(B). Such findings will
28   foreclose the filing of a complaint.
                                                          1
          Case 2:19-cv-01634-DB Document 2 Filed 05/12/20 Page 2 of 3

 1   requires. Instead, plaintiff shall be ordered to show cause why this matter should not be

 2   dismissed for failure to file the required certifications.

 3   I.      RELEVANT HISTORY

 4           In 1988, plaintiff was declared a vexatious litigant by District Court Judge Lawrence K.

 5   Karlton.2 See generally In re Magee, No. 2:87-cv-0382 LKK (E.D. Cal. Oct. 12, 1988)

 6   (“Magee”) (prefiling order dated September 6, 1988).3 Under California law, a vexatious litigant

 7   is a pro se litigant who “has lost at least five pro se lawsuits in the preceding seven years, sued the

 8   same defendants for the same wrongs after losing, repeatedly filed meritless papers or used

 9   frivolous tactical devices, or who has already been declared a vexatious litigant for similar

10   reasons.” Wolfe v. George, 486 F.3d 1120, 1124-25 n.7 (9th Cir. 2007); Cal. Code Civ. Proc. §§

11   391 et seq.

12           At the time the court declared plaintiff a vexatious litigant, citing to Franklin v. Murphy,

13   745 F.2d 1221 (9th Cir. 1984), abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319

14   (1989), it stated the following:

15
                     It is this court’s view that an order permitting [plaintiff] to file any petitions
16           without their first being examined for nonfrivolity, in light of his conduct, would
17           be inadequate to protect the court from abuse. Nonetheless, the court is sensitive
             to the need to provide this prisoner with a forum should he have a nonfrivolous
18           claim. To balance the competing interests pertinent hereto, IT IS HEREBY
             ORDERED that the Clerk of the Court shall not file any further in forma pauperis
19           complaints or petitions brought by [plaintiff]. Such complaints or petitions shall be
             lodged with the Clerk and considered by any judge of the Eastern District in
20
             accordance with Franklin v. Murphy, 745 F.2d 1221, 1232 (9th Cir. 1984). The
21           petitioner shall certify that any new petition presents new claims never before raised
             and disposed of on the merits by any federal court; upon failure to certify or upon
22           a false certification, petitioner may be found in contempt of court and punished
             accordingly.
23

24
     Magee, (prefiling order dated September 6, 1988) (brackets added) (citations omitted).
25

26   2
        Judge Karlton is now deceased.
     3
27      This matter is not accessible for viewing on CM/ECF. Despite this fact, the court has reviewed
     a .pdf version of the September 1988 prefiling order issued in Magee. The court shall direct the
28   Clerk of Court to send plaintiff a copy of the order.
                                                        2
           Case 2:19-cv-01634-DB Document 2 Filed 05/12/20 Page 3 of 3

 1   II.     DISCUSSION

 2           The court notes for the record that the prefiling order issued in Magee has not been

 3   vacated. Moreover, a review of plaintiff’s lodged complaint indicates that plaintiff has failed to

 4   certify that the pleading presents new claims that have never been raised and disposed of on the

 5   merits by any federal court. See generally ECF No. 1. Therefore, plaintiff shall be ordered to

 6   show cause why this matter should not be dismissed for failure to file the prerequisite certification

 7   identified in the court’s September 1988 order issued in Magee.4

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. The Clerk of Court shall send plaintiff of a copy of the prefiling order issued by

10   District Court Judge Lawrence K. Karlton on September 6, 1988, and

11           2. Within thirty days of the date of this order, plaintiff shall show cause why this matter

12   should not be dismissed for failure to file the prerequisite certification identified in the September

13   1988 order.

14           Plaintiff is warned that failure to timely respond to this order may result in a

15   recommendation that this action be dismissed.

16   Dated: May 11, 2020

17

18

19

20   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/mage1634.vexlit.CCCP391
21

22

23

24

25

26
     4
27     As an aside, the court notes for the record that in 2009, plaintiff was also determined to be a
     three strikes litigant within the meaning of 28 U.S.C. § 1915(g). See Magee v. Coyle, No. 1:07-
28   cv-1766 OWW WMW (E.D. Cal. Feb. 17, 2009) (“Coyle”) (Coyle, ECF Nos. 26, 27, 30, 31).
                                                         3
